Citation Nr: 1003950	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-08 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
prior to December 20, 2006, and in excess of 20 percent 
thereafter, for diabetes mellitus.

2.  Entitlement to a disability rating in excess of 
50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1964 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the Veteran's claim for a 
disability rating in excess of 50 percent for PTSD.  This 
decision was issued to the Veteran and his service 
representative in June 2006.  

This matter also is on appeal of a June 2006 rating decision 
in which the RO granted the Veteran's claim of service 
connection for diabetes mellitus, assigning a 10 percent 
rating effective January 13, 2005.  This decision was issued 
to the Veteran and his service representative in July 2006.  
A Travel Board hearing was held at the RO in October 2009 
before the undersigned Acting Veterans Law Judge.

In an August 2007 rating decision, the RO assigned a higher 
initial 20 percent rating for the Veteran's service-connected 
diabetes mellitus effective December 20, 2006.  Because the 
initial ratings assigned to the Veteran's service-connected 
diabetes mellitus are not the maximum ratings available for 
this disability, this claim remains in appellate status.  See 
AB v. Brown, 6 Vet. App. 35 (1993).

Finally, the September 2006 notice of disagreement also 
raised the issue of entitlement to an earlier effective date 
for the award of service connection for diabetes mellitus.  
As this has not yet been adjudicated, it is referred back to 
the RO for appropriate action.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The competent medical evidence shows that, prior to 
December 20, 2006, the Veteran's service-connected diabetes 
mellitus was managed by restricted diet only and did not 
require an oral hypoglycemic agent or regulation of 
activities.

3.  The competent medical evidence shows that, since 
December 20, 2006, the Veteran's service-connected diabetes 
mellitus is managed by an oral hypoglycemic agent and 
restricted diet; it does not require insulin.

4.  The competent medical evidence shows that prior to 
September 4, 2007, and from January 7, 2009, the Veteran's 
service-connected PTSD is manifested by, at worst, 
occupational and social impairment with reduced reliability 
and productivity; there is no evidence of deficiencies in 
most areas or total occupational and social impairment.

5.  From September 4, 2007, to January 7, 2009, the Veteran's 
PTSD was manifested by suicidal ideation with a plan, 
obsessional rituals, near-continuous depression, and 
difficulty adapting to stressful circumstances. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 
10 percent prior to December 12, 2006, and in excess of 
20 percent thereafter, for diabetes mellitus have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code (DC) 7913 (2009).

2.  Prior to September 4, 2007, and from January 7, 2009, the 
criteria for a disability rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125, 4.126, 4.130, 
DC 9411 (2009).

3.  From September 4, 2007, until January 7, 2009, the 
criteria for a 70 percent for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.125, 4.126, 4.130, DC 9411 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not accomplished 
in a timely manner, such error may be cured by issuance of a 
fully compliant notice followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

The Veteran's higher initial rating claim for diabetes 
mellitus arises from an appeal of the initial evaluation 
following the grant of service connection.  Courts have held 
that once service connection is granted, the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA with respect to this claim.

With respect to the Veteran's increased rating claim for 
PTSD, the Board notes that the VCAA requires only generic 
notice as to the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 
(Fed. Cir. Sept. 4, 2009).  

Here, a VCAA letter was sent to the Veteran in March 2006 
that provided information as to what evidence was required to 
substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, a separate March 2006 letter informed the 
Veteran of what type of information and evidence was needed 
to establish a disability rating and effective date.  Both 
letters preceded the adverse decision on appeal with respect 
to the PTSD claim.  Accordingly, no further development is 
required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that a review of the Veteran's VA outpatient 
treatment records shows that he is in receipt of Social 
Security Administration (SSA) disability benefits for chronic 
knee pain.  Normally, VA has a duty to obtain SSA records 
when it has actual notice that the Veteran is receiving SSA 
benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
In this case, because the Veteran is receiving SSA disability 
benefits for chronic knee pain and not for diabetes mellitus 
and/or PTSD, it does not appear that these records would be 
relevant to the currently appealed claims.  Further, neither 
the Veteran nor his service representative has identified his 
SSA records as evidence relevant to the claim on appeal.  The 
Veteran's claims file also contains significant medical 
evidence, including VA and private examination reports and 
outpatient treatment records.  Because there is no indication 
in the claims file that the Veteran's SSA records potentially 
are relevant to the claims on appeal, and because the Veteran 
has not identified any SSA records as relevant evidence which 
VA should attempt to obtain under the VCAA's duty to assist, 
the Board finds that a remand to obtain SSA records is not 
required.  See Golz v. Shinseki, No. 2009-7039 (Fed. Cir. 
January 4, 2010) (holding that VA is not required to obtain 
SSA records in all cases but only where potentially relevant 
to the claim(s) on appeal).

The Board finds that all necessary development has been 
accomplished and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record, 
including testimony provided at an October 2009 Board hearing 
held before the undersigned.  The Board has reviewed such 
statements carefully and concludes that no available 
outstanding evidence has been identified.  The Board also has 
perused the medical records for references to additional 
treatment reports not of record but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Higher Initial Rating for Diabetes Mellitus

The Veteran contends that his service-connected diabetes 
mellitus is more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's service-connected diabetes mellitus currently 
is evaluated as 10 percent disabling prior to December 20, 
2006, and as 20 percent disabling thereafter, under 38 C.F.R. 
§ 4.119, DC 7913.  See 38 C.F.R. § 4.119, DC 7913 (2009).

A 10 percent rating is assigned under DC 7913 for diabetes 
mellitus manageable by restricted diet only.  A 20 percent 
rating is assigned for diabetes mellitus requiring insulin 
and a restricted diet or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent rating is assigned for 
diabetes mellitus requiring insulin, a restricted diet, and 
regulation of activities.  A 60 percent rating is assigned 
for diabetes mellitus requiring insulin, a restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A maximum 100 percent rating is 
assigned for diabetes mellitus requiring more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Id.

Note (1) to DC 7913 provides that compensable complications 
of diabetes will be evaluated separately unless they are part 
of the criteria used to support a 100 percent evaluation.  
Non-compensable complications are considered part of the 
diabetic process.  Note (2) to DC 7913 states that, when 
diabetes mellitus has been diagnosed conclusively, a glucose 
tolerance test should be not requested solely for rating 
purposes.  See 38 C.F.R. § 4.119, DC 7913, Notes (1), (2) 
(2009).

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial rating in excess 
of 10 percent prior to December 20, 2006, and in excess of 
20 percent thereafter, for his diabetes mellitus.  The 
competent medical evidence shows that, prior to December 20, 
2006, the Veteran's service-connected diabetes mellitus was 
manifested by symptoms manageable by a restricted diet only.  
Indeed, in July 2005, it was noted that the Veteran had not 
lost much weight despite a careful diet.  It also was noted 
that he was unable to exercise much secondary to leg pains.  
However, he was determined to increase his walking and was 
considering use of a pool.  His history included diet-
controlled diabetes mellitus.  There was no history of any 
diabetic complications, including retinopathy, neuropathy, or 
nephropathy.  

In November 2006, it was noted that the Veteran had gained 
10 pounds in the previous year, which was due to his eating 
more.  His history again included diet- controlled diabetes 
mellitus.  There is no objective evidence indicating that the 
Veteran's diabetes mellitus required an oral hypoglycemic 
agent or insulin prior to December 20, 2006, which is 
required for an initial rating greater than 10 percent under 
DC 7913.  See 38 C.F.R. § 4.119, DC 7913 (2009).  Moreover, 
he has not contended to have been taking such oral 
hypoglycemic agent or insulin during the time period in 
question, prior to December 20, 2006.

In summary, the Board finds that the criteria for an initial 
rating in excess of 10 percent prior to December 20, 2006, 
for diabetes mellitus is not warranted.

The Veteran also is not entitled to an initial rating in 
excess of 20 percent for diabetes mellitus effective 
December 20, 2006.  The Board notes that, after private 
laboratory testing results dated on December 20, 2006, showed 
an abnormally high fasting glucose level of 162, his private 
treating physician started him on an oral hypoglycemic agent 
(metformin) following outpatient treatment in February 2007.  
This physician advised the Veteran to take metformin once 
daily for a week and then twice daily.  This appears to be 
the basis for the higher initial 20 percent rating assigned 
effective December 20, 2006.  Id.  On VA examination in June 
2007, it was noted that the Veteran's history was negative 
for activity restriction due to poorly controlled blood sugar 
or for any episodes of ketoacidosis and hypoglycemic 
reactions.  The diagnoses included diabetes mellitus well 
controlled on oral medication and history and physical 
negative for complications.

On VA peripheral nerves examination in January 2009, it was 
noted that, although the Veteran's diabetes mellitus was 
controlled with oral medication, diet changes, and 
exercising, he was unable to exercise "a whole lot" due to 
degenerative joint disease and gouty arthritis of his knees 
and chronic low back pain.  That same report later indicated 
that the Veteran could walk "significant distances" and 
could use stairs, but noted that such activity caused knee 
pain.  The VA examiner noted that the Veteran experienced no 
diabetic neuropathy or functional impairment due to 
neuromuscular complications of diabetes mellitus at this 
examination.  

On VA diabetes mellitus examination in January 2009, it was 
noted that there were no activities which were more difficult 
because of the Veteran's diabetes.  The Veteran stated that 
he was not working due to his PTSD, his back, and his gout.  
It also was noted that he was not taking insulin and had 
never taken it in the past.  The Veteran again stated that he 
never had experienced hypoglycemia or ketoacidosis.  He also 
stated that he never had been hospitalized due to his 
diabetes mellitus.  The Veteran was not working, but 
attributed that to other problems aside from his diabetes 
mellitus.

The competent medical evidence shows that, at most, the 
Veteran's service-connected diabetes mellitus has required an 
oral hypoglycemic agent and a restricted diet, at least since 
December 20, 2006.  Absent evidence that the Veteran's 
service-connected diabetes mellitus also requires insulin and 
regulation of activities, episodes of ketoacidosis or 
hypoglycemia, or hospitalization, the Board finds that the 
criteria for an initial rating greater than 20 percent 
effective December 20, 2006, for diabetes mellitus have not 
been met. 

Increased Rating for PTSD

The Veteran also contends that his service-connected PTSD is 
more disabling than currently evaluated.

As noted, disability evaluations generally are assigned by 
applying a schedule of ratings that represent, as far as can 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Veteran's service-connected PTSD currently is evaluated 
as 50 percent disabling under 38 C.F.R. § 4.130, DC 9411.  
See 38 C.F.R. § 4.130, DC 9411 (2009).

A 50 percent rating is assigned under DC 9411 for PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is assigned under DC 9411 for PTSD 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood due to such symptoms as 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant, near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), or an inability to establish 
and maintain effective relationships.  

A 100 percent rating is assigned under DC 9411 for PTSD 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

The Board finds that the criteria for a disability rating in 
excess of 50 percent for PTSD have not been met for the 
periods prior to September 4, 2007, and after January 7, 
2009.  The medical evidence shows that, on VA examination in 
April 2006, the Veteran saw a therapist once a month on an 
outpatient basis and was not on medication for any 
psychiatric problems.  He reported experiencing broken sleep 
and nightmares and flashbacks of variable frequency.  He also 
had a few close friends and had made some new friends.  He 
cared for various animals that lived with him in his 
residence.  He continued working independently as a plumbing 
and electrical contractor and considered himself semi-
retired.  There was no impairment in communication and no 
psychotic thinking was noted on mental status examination of 
the Veteran.  There were also no delusions or hallucinations.  
He maintained his personal hygiene and activities of daily 
living.  He did have startle reaction but no panic attacks.  
The Veteran's Global Assessment of Functioning (GAF) score 
was 55, indicating, at worst, moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.

On VA examination in June 2007, the Veteran reported that he 
woke 2 or 3 times a night in part "due to memories of 
Vietnam."  He also reported that night terrors occurred at 
least twice a week and he experienced intrusive memories of 
Vietnam.  He still was not taking any psychiatric 
medications.  The Veteran maintained a close relationship 
with his one adult daughter and he had been divorced twice.  
He reported that he lived alone in a recreational vehicle 
(RV) park.  He also reported that he currently worked only 
occasionally part-time due to his medical problems.  He 
tended to become anxious in crowds and when exposed to loud 
noises.  He typically carried a weapon when leaving the 
house.  He had a history of anger problems and irritability 
and had trouble maintaining stable relationships.  
Objectively, no impairment of thought process or 
communication was noted on mental status examination.  There 
also was no evidence of any thought disorder or paranoia.  
His concentration, memory, and abstract reasoning skills were 
all essentially within normal limits.  The Veteran admitted 
to a history of mild suicidal ideation but denied any 
attempts or current risk of harming himself.  He was 
independent in all activities of daily living.  The Veteran's 
GAF score was 54.

The above evidence does not show that the Veteran's service-
connected PTSD is manifested by occupational and social 
impairment with deficiencies in most areas or that it is 
totally disabling.  His GAF scores for the period in question 
consistently showed that his service-connected PTSD is, at 
most, moderately disabling.  It appears that he is in a 
stable relationship with a girlfriend, he socializes with 
others, and has several close friends.  He had no significant 
speech or communication deficits and cognitive skills such as 
memory and concentration were essentially normal.  He denied 
delusions and hallucinations.  Moreover, the evidence does 
not show disorientation, or an inability to perform 
activities of daily living, to include maintaining personal 
hygiene.  Finally, while he endorsed mild suicidal ideation 
at the June 2007 VA examination, this is not found to 
represent a significant component of his overall disability 
picture during the period in question and this does not 
warrant an increased rating.  His symptoms including sleep 
disturbance, nightmares, flashbacks, intrusive thoughts, and 
depression are all acknowledged but are contemplated by the 
50 percent evaluation already in effect.  

In sum, the evidence prior to September 4, 2007, does not 
support a rating in excess of 50 percent for PTSD.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

From September 4, 2007, the Board finds that, resolving all 
reasonable doubt in the Veteran's favor, the criteria for the 
next-higher 70 percent rating have been met.  Indeed, on 
September 4, 2007, the Veteran reported on private outpatient 
treatment with Vanesa Goertzen, Ph.D., that he had not worked 
since 2001 and had experienced "significant interpersonal 
problems while at work."  He reported that he became 
suicidal several times per month and went so far as to think 
of how he would take his own life, including a plan involving 
a medication overdose.  He indicated unprovoked irritability, 
serious symptoms of depression, and obsessional rituals such 
as checking his surroundings day and night and investigating 
any suspicious noise.  If startled while driving, he had to 
pull off to the side of the road and sits with his back to 
the wall in public.  Dr. Goertzen concluded that the Veteran 
experienced severe symptoms which interfered with his life 
and functioning "on a daily basis."  This examiner also 
concluded that the Veteran was unable to maintain 
relationships, friendships, or employment.  The Veteran's GAF 
score was 40, indicating some impairment in reality testing 
or communication or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or 
mood.  

In November 2007, Dr. Goertzen clarified her September 2007 
outpatient treatment report by noting that, although the 
Veteran denied suicidal ideation at the time she saw him, 
this did not mean that he did not feel suicidal on a regular 
basis.  Dr. Goertzen also clarified that, although the 
Veteran denied experiencing panic attacks, she concluded 
that, in fact, he experienced panic attacks on a regular 
basis.

On private outpatient treatment with Dr. Goertzen later in 
November 2008, the Veteran reported experiencing impairments 
in thinking, judgment, and mood due to near-continuous panic 
and depression and impaired impulse control.  She noted that 
the Veteran lived alone and had little social interaction.  
His GAF score was 38, indicating some impairment in reality 
testing or communication.  These results were unchanged on 
subsequent private outpatient treatment in December 2008.

The above medical records support a 70 percent rating for 
PTSD as they demonstrate suicidal ideation, obsessional 
rituals, impaired impulse control and difficulty adapting to 
stressful circumstances.  As there was no showing of gross 
impairment in thought process or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name, a 100 percent rating is not 
justified.  Indeed, at no point during the period on appeal 
has total occupational and social impairment been shown.

Again, beginning September 4, 2007, a 70 percent rating is 
found to be warranted for the Veteran's PTSD.  However, later 
evidence of record again shows lesser PTSD symptomatology, 
such that the 50 percent rating, and no higher is again 
warranted.  Indeed, upon VA examination on January 7, 2009, 
the Veteran reported having several close friends who "live 
a distance away" and casual socialization with several 
neighbors.  No impairment in communication, thought disorder, 
or paranoia was noted on mental status examination.  The VA 
examiner concluded that there were no significant changes in 
the Veteran's overall level of functioning.  In April 2009, 
the Veteran reported that he was in a 9-month relationship 
with a woman who was supportive of him.  He also reported 
that he had stopped taking his medication because of the 
side-effects.  He denied any suicidal or homicidal ideation 
and his cognitive functions were intact.  He reported further 
that he experienced only occasional anxiety.  His GAF score 
was 50.  In May 2009, the Veteran stated that his girlfriend 
"is a pleasant addition to his life."  He stated that he 
walked daily for exercise.  His GAF score was unchanged.

The Veteran also reported in May 2009 that he assisted senior 
citizens with maintenance work and spent his days by going to 
the senior center and visiting his friends.  

The above evidence from January 7, 2009, shows an overall 
disability picture adequately contemplated by a 50 percent 
evaluation.  Indeed, during this timeframe, there was no 
suicidal ideation and his depression appears to have become 
less continuous and severe, as demonstrated by the improved 
GAF scores.  Moreover, the evidence from this point forward 
indicates better social functioning, as he had a girlfriend 
and was reaching out to assist others.  Furthermore, the 
cognitive difficulties reflected Dr. Goertzen's records were 
not demonstrated from January 7, 2009, onward.  

In summary, absent evidence of occupational and social 
impairment with deficiencies in most areas of total 
disability due to service-connected PTSD, the Board finds 
that the criteria for a disability rating greater than 
70 percent have not been met for the period prior to 
September 4, 2007, and from January 7, 2009.  See 38 C.F.R. 
§ 4.130, DC 9411 (2009).  During the interim, his worsened 
disability picture warrants a 70 percent evaluation, but no 
higher.  In reaching these conclusions, the benefit of the 
doubt doctrine has been applied where appropriate.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of 
extraschedular ratings for his service-connected diabetes 
mellitus and/or service-connected PTSD.  38 C.F.R. § 3.321 
(2009); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) 
(noting that the issue of an extraschedular rating is a 
component of a claim for an increased rating and referral for 
consideration must be addressed either when raised by the 
Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected diabetes mellitus and PTSD are 
not inadequate in this case.  Additionally, the diagnostic 
criteria adequately describe the severity and symptomatology 
of the Veteran's service-connected diabetes mellitus and 
PTSD.  Moreover, the evidence does not demonstrate other 
related factors such as marked interference with employment 
and frequent hospitalization.  The Veteran reported on VA 
examination in April 2006 that he considered himself semi-
retired and continued to work independently doing plumbing 
and electrical work.  He subsequently reported on VA 
examination in June 2007 that he had been retired since 2000, 
including throughout the pendency of this appeal.  He again 
reported in June 2007 that he performed occasional work part-
time as an independent electrical contractor.  He did not 
indicate, and the medical evidence does not show, that he was 
hospitalized frequently for his service-connected diabetes 
mellitus and/or service-connected PTSD.  In light of the 
above, the Board finds that the criteria for submission for 
assignment of extraschedular ratings pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


					
ORDER

Entitlement to an initial rating in excess of 10 percent 
prior to December 20, 2006, and in excess of 20 percent 
thereafter, for diabetes mellitus, is denied.

Prior to September 4, 2007, and from January 7, 2009, 
entitlement to a disability rating in excess of 50 percent 
for PTSD is denied.

From September 4, 2007, to January 7, 2009, entitlement to a 
70 percent rating for PTSD is granted, subject to governing 
criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


